   ltll
Case    grIFKeIDoc
Case 19-01009
     19-01009      F-
              Doc 47-10   Filed
                   1-2 Filed
                                  -d:em Entered
                                10/21/20
                              11/15/19
                                10 Page
                                          Entered
                                         F#ct
                                     Page21ofof54
                                                    10/21/20
                                                  11/15/19               lI-J'
                                                             18:55:50 Desc
                                                           14:23:34     Desc Exhibit
                                                                           Exhibit B
                             ,t facehnok.cgrn
                $teuen Earl5mg                                           l}tl

                August 31, 3S1ts at 1:24 Fl',d '         +F



    i[suppose tfire 4 years $tf,s a |abnn cf *oue . l]tr
    the end it was ell urCIrehr ilt - | rea'Bily n,euer
    FnFBEted ,it tn turn mut so great !! Hut i't dfld , l
    uunu:ldl lfrke tn, tharsk a[[[ uuhfi helped ,restolre flt ts
    ilt'g f0rmef gl0,ry ..*. mh , tha,t trrrnnnfild be .,.ffidE !U
    Gning fishingr o'rl mmy rlrycsnillng B-Day in ?                EXHIBIT
    uueeks , dtr fi;ffi fill ntgkter Perfrsp$ qgl                    10




         --t.
Case
Case 19-01009
     19-01009    Doc
                 Doc 47-10  Filed
                     1-2 Filed    10/21/20 Entered
                                11/15/19     Entered  10/21/20
                                                    11/15/19   18:55:50 Desc
                                                             14:23:34     Desc Exhibit
                                                                             Exhibit B
                                  10 Page
                                       Page32ofof54
      September 25, 2018 at 4:23 FM

2 years ago already ???t"l!t What ??!!! We have only taken the boat
out once last year , and twice this year l! .. UGH !!! Next year, I am
living in the boat on the water s; ..lol




       Steven Zarling
       Septernber 25, 2016 at 5:58 FM ' l-Nanover Fark,   ll-'
 FINALLY !! tsoat stereo and speakers are totally installed , and ROCKING and
 ROLLING .,.. LOUD and CLEAR !l ',9; Best I have ever lreard !! ry
Case
Case 19-01009
     19-01009   Doc
                Doc 47-10  Filed
                    1-2 Filed    10/21/20 Entered
                               11/15/19     Entered  10/21/20
                                                   11/15/19   18:55:50 Desc
                                                            14:23:34     Desc Exhibit
                                                                            Exhibit B
                                 10 Page
                                      Page43ofof54
      October 7, 2018 at 11:45 AM

WOW !! That was one heck of a very long and tedious project - lt
required disassembling the wheel wells and step-up frames , as
well as layinE under the boat for over a hundred hours , with
multiple power Sanders to remove the old paint and rust .




 $teven Zarfring october 7,2816 at 11:11 AM   '


 Why , oh why do I ever think up these Eruelling projects ...lol .
 Outside frame ls sanded down to bare metal , now has been the
Case
Case 19-01009
     19-01009   Doc
                Doc 47-10  Filed
                    1-2 Filed    10/21/20 Entered
                               11/15/19     Entered  10/21/20
                                                   11/15/19   18:55:50 Desc
                                                            14:23:34     Desc Exhibit
                                                                            Exhibit B
                                 10 Page
                                      Page54ofof54




                                  6)   share


        0s
        C          Steven Zarling
                   September 2017 , out on the Fox
                   River taking the"maiden voYage"
                   after 3 years of a total gutting and
                   rebuild of the boat . And also
                   celebrating my 52nd Birthday, what
                   perfect timing ..lol t{;} Today I iust
                   received the renewal for the 2018
                   Seasonsi lllinois boat stickers, Fox
                   River & Chain O' Lakes stickers , and
                   trailer plate stickers , Will have the
                   boat in the water as soon as the boat
                   launch opens this Spring 2018 #                      (
